Citation Nr: 0209970	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-29 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an allergic disorder, 
to include allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran had active service from August 5, 1970 to 
September 14, 1970.

In a July 1997 rating decision, the RO denied the veteran's 
claim for service connection for asthma.  The veteran 
appealed that decision, but withdrew his appeal in May 1998 
and filed a claim for service connection for allergic 
rhinitis.

In a June 1998 rating decision, the RO denied the veteran's 
claim.  The veteran disagreed with the June 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of a the veteran's substantive 
appeal (VA Form 9) in August 1998.

The veteran testified at a November 1998 hearing before a 
Decision Review Officer in Waco, Texas.  The transcript of 
the hearing is associated with the veteran's claims folder.

In September 1999, the Board remanded this case for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim.  



FINDINGS OF FACT

1.  The veteran's allergic disorder existed prior to service.

2.  The credible and probative evidence of record shows that 
the veteran's preexisting allergic disorder was not 
aggravated by service.


CONCLUSION OF LAW

An allergic disorder, to include allergic rhinitis, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an allergic disorder, to include allergic rhinitis.  He 
maintains that he did not have an allergic disorder when he 
entered service; in the alternative, he maintains that his 
allergic disorder was aggravated by service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim by correspondence from the RO 
following the Board's September 1999 remand, by the July 1997 
and June 1998 rating decisions, by the October 1997 and 
August 1998 statements of the case (SOCs), and by SSOCs dated 
in June 1999 and April 2002.  The April 2002 SSOC provided 
the veteran with detailed references to the provisions of the 
VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's September 1999 
remand, in November 1999, the RO requested the names of 
medical care providers who had treated the veteran for his 
allergic disorder.  The veteran identified records from two 
physicians who were deceased.  R.A.L. III, M.D., the son of 
R.A.L., Jr., M.D., submitted a letter stating that the 
veteran had been treated by his father from 1967 to 1989 for 
sinus and hay fever symptoms.  The veteran also identified 
records from B.D.E., M.D., P.J.M., M.D., and P.E.H., M.D..  
The RO requested records from these physicians in July and 
August 2000.  The RO also informed the veteran that it had 
requested his records and that it was ultimately his 
responsibility that they be submitted.  Subsequently, the RO 
obtained records from Drs. P.J.M. and P.E.H., but it does not 
appear that Dr. B.D.E. responded to the RO's request.  The 
veteran underwent VA examinations in February 1998 and 
December 1999, the results of which are reported below.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony before 
a RO Decision Review Officer in November 1998.  In addition, 
both he and his representative have submitted statements 
describing the veteran's contentions.  All these are of 
record and have been considered

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that an allergic disorder was neither incurred in 
nor aggravated by active service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of such 
disability; and (3) medical nexus.  See Hickson, supra.

Satisfaction of the first Hickson element, a current 
disability, is uncontested.  The veteran was diagnosed with 
allergic rhinitis as recently as the December 1999 VA 
examination.  An October 1999 assessment by PJM, also showed 
an impression of allergy rhinitis.

The pivotal issue in this case is the satisfaction of the 
second Hickson element, in-service incurrence or aggravation.  
Here, the veteran has contended two alternative theories.  In 
his July 1998 NOD, he stated that he did not have an allergic 
disorder when he entered service, and he pointed specifically 
to the fact of his acceptance into the service as proof that 
he was in sound condition at that time.  

The law indeed provides that a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service.  However, this presumption of soundness 
on enlistment is subject to exceptions: except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001) [emphasis added by the Board].

The Board notes a notation made by the veteran in the June 
1970 enlistment examination, report of medical history, that 
he had a history of hay fever.  The reviewing physician noted 
"mild hay fever" in his summary.  As noted in the 
Introduction, the veteran's active service amounted to little 
over one month.
It appears from the veteran's service medical records that he 
encountered difficulty breathing almost immediately after 
starting basic airman training in San Antonio, Texas.   A 
September 1970 medical board report indicated that the 
veteran's application for discharge from the military was 
approved as a result of allergic asthma, noting that this 
condition existed prior to the veteran's entry into service.  
Also, the December 1999 VA examiner stated that the veteran 
had a history of hay fever, which was undoubtedly allergic 
rhinitis prior to entrance into the military service.

Evidence in support of the veteran's contention that allergic 
rhinitis did not exist before the veteran entered military 
service includes a statement of the February 1998 VA 
examiner, who, after reciting the veteran's account of his 
medical history, stating his examination findings and 
diagnosing allergic rhinitis and sinusitis, opined, "I don't 
believe that his allergies that he developed in the service 
in his few days on active duty is any worse than it was at 
the time it started.  So, I don't think it's progressed."  
[emphasis added by the Board]  This would appear to indicate 
the VA examiner's belief that the veteran's allergic disorder 
had its onset in service.  

However, the February VA examination report did not indicate 
that the examiner reviewed the veteran's service medical 
records prior to conducting the examination.  Certainly, the 
service medical records, including the September 1970 medical 
board findings are not mentioned.   It appears that the VA 
examiner based his opinion primarily on the veteran's 
account.  Therefore, his opinion is not probative as to the 
issue of service connection or the time of onset of the 
allergic disorder.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [an opinion 
that is based on the veteran's recitation of medical history 
and unsupported by clinical findings is not probative]; see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

The February 1998 statement is directly contradicted by the 
veteran's service medical records, which clearly indicated 
that "hay fever" existed at the time the veteran entered 
military service.  The Board places greater weight of 
probative value on contemporaneous medical records than it 
does on the veteran's recollections over 27 years after the 
fact, or an examiner's opinion based on such recollections.

Because an allergic disorder was noted at entrance into 
service, the Board finds that the presumption of soundness is 
rebutted, and the veteran's allergic disorder is to be 
considered a preexisting condition.  In regard to the second 
Hickson element, this means that the veteran has not 
demonstrated in-service incurrence of his allergic disorder.

The veteran has presented an alternative theory, namely that 
a pre-existing disability was aggravated by service.  In a 
July 1999 statement, the veteran's representative contended 
that the veteran's preexisting allergic rhinitis was 
aggravated beyond normal progression during his period of 
active service.  The veteran also stated in his November 1998 
hearing testimony that, when he got to Lackland Air Force 
Base in San Antonio Texas, in August 1970, he was overcome 
with allergic symptoms, which he described as worse than he 
had experienced prior to service.  If the evidence shows that 
the veteran's allergic rhinitis was aggravated by service, 
the second element can still be satisfied.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Of significance to this case, it is well settled that 
temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened. See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In 
other words, even if the disability worsened in service to 
the point that the veteran was discharged due to his 
allergies, if such flare-up in symptoms was temporary, 
service connection may not be granted on the basis of 
aggravation.  

Simply put, the veteran must show that there was an increase 
in the underlying severity of his allergic disorder as a 
result of his time in service.  The regulations provide some 
guidance.  Specifically, 38 C.F.R. § 3.380 states that for a 
disease of allergic etiology, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  However, seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  The determination 
as to service incurrence or aggravation must be on the whole 
evidentiary showing.   38 C.F.R. § 3.380 (2001).

As stated above, prior to service, the veteran's allergic 
disorder was described as mild hay fever.  After service, 
there is no evidence of medical treatment for allergies for 
many years, although as noted above it appears that certain 
treatment records may no longer exist.  Medical records dated 
from October 1990 until September 1991, over twenty years 
after service, show that the veteran complained of itchy and 
watery eyes, a runny nose, sinus drainage, and a headache.  
In October 1990, the examiner noted "typical hay fever."  
And, the report of a December 1999 VA examination shows a 
diagnosis of allergic rhinitis, seasonal, with mild symptoms.  

On its face, the medical evidence does not indicate a change 
in the severity or nature of the veteran's allergic disorder 
following service.  The veteran's hay fever was described as 
mild in 1970 before enlistment and in 1999, almost thirty 
years later.  The only period of time for which there appears 
to be evidence of an increase in symptoms is the period 
during service, when the veteran was stationed in San Antonio 
for basic training.  The veteran said as much in his November 
1998 hearing, when he stated that San Antonio is the only 
place he had trouble breathing.

Further, and very significantly in the opinion of the Board, 
the December 1999 VA examiner reviewed the veteran's records 
and stated that his allergic condition was aggravated during 
his very brief military service of only approximately one 
month, but that the veteran admitted that after leaving the 
San Antonio area and returning to East Texas, he was free of 
symptoms.  The examiner noted that the veteran also stated 
that he had been back in the San Antonio area on several 
occasions, and that each time he noticed a recurrence of 
symptoms.  The examiner concluded by stating that 
environmental factors were most likely the cause of the 
veteran's acute exacerbation, and that after leaving the San 
Antonio area, the condition apparently resolved to the former 
state prior to military service.

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  Therefore, the 
December 1999 VA examiner's conclusion is clearly that the 
veteran suffered an acute exacerbation during service, with 
resolution to a pre-service level of severity after 
separation.  This opinion is inconsistent with a finding of 
aggravation as defined and discussed above.

In his November 1998 hearing testimony, the veteran stated 
that testing conducted before service showed he was allergic 
to dust and cats, but testing in-service showed he was 
allergic to numerous other things, including grass, leaves 
and flowers.  Although this may be true, this does not 
indicate that the underlying condition worsened during 
service, only that additional allergens may have been 
identified.  Moreover, the veteran's disability was described 
as "hay fever" in connection with his enlistment physical 
examination, which indicates a medical finding at the time of 
entry into service of an allergy to pollen.

Although the Board has no reason to doubt that the veteran's 
allergies may have temporarily become worse due to 
environmental factors in San Antonio, because the competent 
medical evidence of record does indicate that veteran's 
allergic disorder was aggravated by service, the second and 
third Hickson elements are not satisfied.  Therefore, 
entitlement to service connection can not be established.

The Board acknowledges in passing the veteran's contention in 
his August 1998 substantive appeal that someone at the VA 
office in Waco told him that he should have been getting VA 
compensation for his allergic disorder for all the years 
since service.  However, to whatever extent he may believe 
that a VA employee either failed to provide correct or timely 
information or provided erroneous advice as to his 
entitlement to compensation for his allergic disorder, the 
Court has held that benefits cannot be awarded based upon 
such circumstances.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) [since payment of government benefits must be 
authorized by statute, the fact that a claimant may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits].

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's allergic 
disorder was incurred in active service, or that it was 
aggravated by active service.  The veteran's claim of 
entitlement to service connection for an allergic disorder 
will therefore be denied.


ORDER

Service connection for an allergic disorder, to include 
allergic rhinitis, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


